
	

115 S1200 IS: Opportunity in Federal Construction Act
U.S. Senate
2017-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1200
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2017
			Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require that certain prevailing wage determinations be made using representative statistical
			 sample techniques.
	
	
		1.Short title
 This Act may be cited as the Opportunity in Federal Construction Act.
		2.Wage determinations
 (a)In generalSection 3142(b) of title 40, United States Code, is amended— (1)by inserting , acting through the Bureau of Labor Statistics, after Secretary of Labor; and
 (2)by inserting before the period at the end the following: , using surveys carried out by the Bureau of Labor Statistics that use proper representative statistical sampling techniques.
 (b)RulemakingThe Secretary of Labor shall issue regulations to carry out the amendments made by subsection (a). 3.GAO report (a)StudyNot later than one year after the effective date of the regulations issued pursuant to section 2(b), the Comptroller General of the United States shall commence a study of the implementation of such regulations.
 (b)ReportThe Comptroller General shall submit a report to Congress containing the results of the study described in subsection (a).
